Withers, J.
I concur in so much of the dissenting opinion my brother O’Neall, as holds the instrument of writing, upon which the defendant bases his title, to be no deed. If it be not a will, I think it should be pronounced void, by reason of an irreconcileable repugnance in its provisions. I do not consider this portion of the case ruled by Jaggers vs. Estes. The transaction between Benjamin Johnson and his sister, Mrs. Burnet, I think was unreal — and that, if the donor, Johnson, had been called upon to render his estate, under ca. sa. it would have been so adjudged.
*210Whether the plaintiff would be helped by considering the title to the negro in the representatives of Johnson, I am not called upon to adjudge.

Motion granted.